UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4731


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER TRENT MELCHOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00028-TDS-1)


Submitted:   June 12, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.   Ripley Rand, United States Attorney,
JoAnna   G.   McFadden,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roger Melchor appeals the seventy-four-month aggregate

sentence of imprisonment imposed by the district court following

his guilty plea to conspiracy to commit bank fraud, in violation

of 18 U.S.C. § 1349 (2012), and aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1) (2012).                        On appeal, Melchor

contends that the district court erred by applying sentencing

enhancements for abuse of a position of trust, pursuant to U.S.

Sentencing Guidelines Manual (“USSG”) § 3B1.3 (2012), and for

the number of victims, pursuant to USSG § 2B1.1(b)(2)(A)(i). *                        We

affirm.

           We       review    sentences         for     reasonableness       “under   a

deferential     abuse-of-discretion             standard.”           Gall    v.   United

States, 552 U.S. 38, 41 (2007).                 “The first step in this review

requires   us   to       ensure    that   the    district       court    committed    no

significant     procedural         error,       such     as     .    .   .   improperly

calculating     .    .   .   the   Guidelines         range.”       United   States   v.

Osborne, 514 F.3d 377, 387 (4th Cir. 2008).                         When reviewing the

district court’s application of the Sentencing Guidelines, we

review findings of fact for clear error and questions of law de


     *
       Melchor’s challenges pertain only to the fifty-month term
imposed on the conspiracy charge.    The consecutive twenty-four
month term imposed on the identity theft charge was the
statutory mandatory term.



                                            2
novo.     Id.       The burden is on the government to establish by a

preponderance          of   the    evidence       that   a    sentencing      enhancement

should be applied.             See United States v. Manigan, 592 F.3d 621,

628-29 (4th Cir. 2010).

               Melchor contends that he did not occupy a position of

trust and therefore the enhancement was incorrectly applied to

him.     Section 3B1.3 applies if “the defendant abused a position

of     trust    and     that      abuse    significantly         contributed       to    the

commission or concealment of the [underlying offense].”                             United

States v. Akinkoye, 185 F.3d 192, 203 (4th Cir. 1999); see USSG

§ 3B1.3 & cmt. n.1.               However, in addition to a defendant in a

position       of   trust    from    the    perspective         of    the   victims,     the

enhancement also applies to “[a] defendant who exceeds or abuses

the authority of his or her position in order to obtain . . .

any means of identification.”                     USSG § 3B1.3 cmt. n.2(B).               We

have concluded that the enhancement applies to an individual in

a case similar to Melchor’s.                  See United States v. Abdelshafi,

592    F.3d     602,    610-12      (4th   Cir.     2010).           Therefore,    because

Melchor        abused       his     position        to       obtain     the    means      of

identification that made his fraud possible, the district court

did not err in applying this enhancement.

               Lastly, Melchor argues that the district court erred

in applying a two-level enhancement for the number of victims

because    only       victims      who    suffered       a   financial      loss   may    be

                                              3
counted for purposes of the Guidelines.                         Section 2B1.1 provides

that    “[i]f      the     offense    involved        10    or    more    victims      . . .

increase      by     2     levels.”       USSG        § 2B1.1(b)(2)(A)(i).                  The

application        notes    state    that,    “in     a    case    involving        means    of

identification[,]          ‘victim’     means     .    .   .     any   individual      whose

means    of     identification          was       used     unlawfully          or    without

authority.”         USSG § 2B1.1(b)(2) cmt. n.4(E).                    Application Note

4(E) specifically states that this definition of victim exists

independently        from      the     general        definition         of    victim       in

Application Note 1, id., which requires “actual loss” or “bodily

injury.”      USSG § 2B1.1 cmt. n.1.               Therefore, the district court

did not err by considering the individuals whose identifying

information was stolen by Melchor to be victims for purposes of

the Guidelines, making the enhancement appropriate.

              Accordingly, we affirm the district court’s judgment.

We   dispense      with     oral     argument     because        the   facts    and    legal

contentions        are   adequately      presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                              4